DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim (Specification) Objections
Claims 1 and 17 are objected to because of the following informalities:  in claim 1, line 1, and in claim 17, line 1, and throughout the claims (i.e., in all claims, and for example, in each independent claim twice), “. . . controller for vehicle” is grammatically incorrect, and should apparently read, “. . . controller for a vehicle”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the driving force calculator (configured to calculate) and the first determination unit e.g., as introduced in claim 1, and the second determination unit e.g., as introduced in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 9 to 22 are indefinite and not reasonably certain1 in scope in their entireties.  Similarly, in claim 17, lines 9 to 20 are indefinite and not reasonably certain in scope in their entireties.
For example, in claim 1, line 10, and in claim 17, lines 9 and 10, “a predicted driving force” is indefinite (e.g., a driving force defined particularly how, existing or to exist particularly when, predicted by whom or what, etc.?)
In claim 1, lines 10ff, and in claim 17, lines 10ff, “satisfies a first condition . . .” is fully indefinite, with the first condition being indefinitely defined in the claim as only including a (driving force) “range”, and so it is unclear particularly how the predicted driving force might be deemed to satisfy the range, e.g., what relation the predicted driving force might need to have to satisfy the first condition (e.g., to satisfy the force range).  For example, might the predicted driving force have to be greater than, less than, within, not greater than, not less than, etc. the range, or might any or all (or none) of these (relative magnitude) relationships be used to determine the satisfaction of the first condition?
In claim 1, lines 11ff, and in claim 17, lines 10ff, the phrase beginning, “assuming . . .” is fully indefinite (e.g., who or what is defining the assuming, and how might the driving force be characterized by the “assuming”?)
In claim 1, lines 11ff, and in claim 17, lines 11ff, “[the instructed driving force] calculated on a first control cycle . . .” is fully indefinite (e.g., control cycle of what, defined particularly how, and how can a driving force be calculated “on” a control cycle?)
In claim 1, lines 12ff, and in claim 17, lines 11ff, “is changed at a rate of change in the instructed driving force calculated on the first control cycle, until . . .” is fully indefinite and not parseable by the examiner in any reasonable way and/or with any reasonable amount of effort.
In claim 1, lines 13ff, and in claim 17, line 13, “a second control cycle following the first control cycle” is indefinite (e.g., control cycle of what, defined particularly how?)
In claim 1, lines 15ff, and in claim 17, lines 14ff, the first condition including that a range between the instructed driving force calculated on the first control cycle and the predicted driving force at least partly cover a first range, the first range including a zero driving force at which the driving force is zero” is fully indefinite, e.g., because the instructed driving force calculated on the first control cycle and the predicted driving force are both indefinite, leading to an indefinite range and an indefinite first condition, and an indefinite satisfaction of the condition earlier in the claim, as detailed above.
In claim 1, line 17ff, and in claim 17, line 16ff, “cover a first range . . .” is indefinite, with the metes and bounds of the “first range” being undefined (e.g., only a single point, zero driving force, in the first range is defined), and it being unclear what covering a range that does not have defined metes and bounds might mean.
In claim 1, lines 19ff and in claim 17, lines 18ff, “impose limitation on the rate of change in the instructed driving force to be calculated on the second control cycle, on a condition that the [first determination unit or circuitry] determines that the first condition is satisfied” is fully indefinite (e.g., what does “impose limitation on [the driving force change rate] to be [in the future] calculated” mean in an apparatus claim, particularly how is this future limitation imposed, and particularly how and when in the apparatus is it determined that the first condition is satisfied?)
In claim 2, lines 3ff, “strengthen the limitation” is indefinite e.g., because the imposed “limitation” in claim 1 is indefinite (e.g., limitation defined particularly how?)
Throughout the claims, e.g., in claim 2, line 4, in claim 3, lines 8 and 13, in claim 4, lines 8 and 13, etc., “to be calculated on the second control cycle” is indefinite in an apparatus claim (e.g., to be calculated particularly how, under what conditions, control cycle defined particularly how, etc.?)
In claim 2, line 5, “more than limitation” is indefinite and grammatically incorrect.
In claim 3, lines 4ff, and in claim 4, lines 4ff, “the instructed driving force calculated by the driving force calculator falls within the first range” is fully indefinite.
Throughout the claims, e.g., including four occurrences each in claims 5, 6, 7, and 8, “falls beyond the first range” and “falls below the first range” are indefinite e.g., from the teachings of the specification, e.g., since the first range is indefinitely claimed and since it is not clear (from the specification) what “falls” means or what “beyond” or “below” would signify in the context of a deceleration which has (or might have, or might perhaps have, or might not have) a negative acceleration value/sign (e.g., is a deceleration of -2 m/s2 “beyond” or “below” [or neither or both] a deceleration range from -3 to -4 m/s2, or is a deceleration of 2 m/s2 “beyond” or “below” [or neither or both] a deceleration range from 3 to 4 m/s2?)
Claim(s) depending from claims expressly noted above are also rejected under 35 U.S.C. 112 by/for reason of their dependency from a noted claim that is rejected under 35 U.S.C. 112.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al.2 (China, 107117069 A; EPO machine translation attached with appended EPO abstract and appended copy of FIG. 2 annotated by the examiner with Google machine translations) in view of Suzuki (2020/0130673).
Wang et al. (CN, ‘069) reveals:
per claim 1, a driving force controller for vehicle [e.g., as would have obviously implemented the control method and vehicle controller (claim 1) of Wang et al. (CN, ‘069), when Wang et al. (CN, ‘069) was interpreted by one of ordinary skill in the art], the vehicle including a driving wheel and a power source configured to output a driving force to the driving wheel [e.g., as was conventional for electric vehicles and would have been implicit or obvious from the teachings of Wang et al. (CN, ‘069)], the driving force controller for vehicle comprising:
a driving force calculator [e.g., obviously in the vehicle controller of claim 1] configured to calculate an instructed driving force that varies on a basis of a driving command [e.g., to obviously calculate the demand torque (profile) shown by the dot-dash line in FIG. 2 of Wang et al. (CN, ‘069), or by the solid line in FIG. 2, obviously based on a demand (command) of a driver or controller of the vehicle]; and
a driving controller [e.g., obviously in the vehicle controller of claim 1, for controlling the motor torque according to the calculated demand motor torque shown by the solid line in FIG. 2 calculated after the torque zero-crossing processing described at paragraphs [0010]3, [0020], etc.] configured to allow the power source to output [e.g., to obviously control the electric motor of the electric vehicle, based on calculate the demand torque (profile) shown in FIG. 2 of Wang et al. (CN, ‘069), obviously based on a demand (command) of a driver or controller of the vehicle], as the driving force, the instructed driving force calculated by the driving force calculator [e.g., in Wang et al. (CN, ‘069), before, during, and/or after the demand torque is within the zero-crossing interval [X, -X], with X being greater than 0],
the driving force calculator including a first determination unit configured to determine whether or not a predicted driving force satisfies a first condition [e.g., to perform the determinations and calculations as described at paragraph [0010]4 and claim 1 of Wang et al. (CN, ‘069), e.g., determining (as an obvious prediction), that if the demand torque descending slope is maintained, the demand torque will reach the demand torque zero-crossing interval [X, -X] at the time t0 (obviously as a second control cycle time), with the present time, obviously t = 0, obviously being a first control cycle time, etc.], the predicted driving force assuming that the instructed driving force calculated on a first control cycle [e.g., when the demand torque is descending at the slope shown in FIG. 2 of Wang et al. (CN, ‘069), before the time t0 when the demand torque is predicted to reach the demand torque zero-crossing interval [X, -X]] is changed at a rate of change in the instructed driving force calculated on the first control cycle, until a second control cycle [e.g., a time after the demand torque is being reduced on the descending slope, or a time after t0, in Wang et al. (CN, ‘069), when the electric vehicle is being controlled] following the first control cycle [e.g., as described at paragraph [0010] of Wang et al. (CN, ‘069), with the present time obviously being t = 0, the time that the demand torque is predicted to reach/enter the demand zero-crossing interval [X, -X] being t = 0 + t0, the time that the demand torque is predicted to be reduced to zero being t = 0 + t0 + Δt1, and the time that the demand torque is predicted to have reached the lower limit of/passed through/exited the demand zero-crossing interval [X, -X] being t = 0 + t0 + Δt1 + Δt2[5]];
the first condition including that a range between the instructed driving force calculated on the first control cycle and the predicted driving force at least partly cover a first range [e.g., the demand torque zero-crossing interval [X, -X] shown in and described (in paragraph [0010], claim 1, etc.) with respect to FIG. 2 of Wang et al. (CN, ‘069)], the first range including a zero driving force at which the driving force is zero [e.g., as shown in FIG. 2 of Wang et al. (CN, ‘069)], and
the driving force calculator being configured to impose limitation on the rate of change in the instructed driving force to be calculated on the second control cycle [e.g., to maintain the demand torque/motor torque at zero (as a limitation), as described at paragraph [0010], claim 1, etc., for the interval between when the [uncorrected] demand torque reaches zero and when it reaches the lower limit of the demand torque zero-crossing interval [X, -X], after the time [t0] when the demand torque reaches/enters the demand torque zero-crossing interval [X, -X], as shown in FIG. 2 of Wang et al. (CN, ‘069)], on a condition that the first determination unit determines that the first condition is satisfied [e.g., based on the prediction (e.g., “if the demand torque descending slope is maintained” and the interval [X, -X] is thus reached at time t0) and subsequent control in paragraph [0010], claim 1, etc., of Wang et al. (CN, ‘069)];
It may be alleged that Wang et al. (CN, ‘069) does not expressly reveal e.g., the driving force calculator, the driving controller, the circuitry, etc. as recited in the claims, although the examiner believes these would have been implicit and/or obvious in his control method and controller (claim 1), and the description at paragraphs [0010], [0020], etc. even without further teaching.
However, in the context/field of an improved vehicle control system, Suzuki (‘673) teaches e.g., at paragraphs [0052]ff, etc. and FIGS. 5, 14, etc. that the electric vehicle with a motor-generator 9 operated as a prime mover 1 may be provided with a controller 8 having a calculation section 8a for calculating a target drive acceleration (or deceleration) and torque based e.g., data from an accelerator position sensor 7a, etc., and a controller section 8b for transmitting control signals to the prime mover 1 based on the calculated target acceleration (deceleration).
It would have been obvious at the time the application was filed to implement or modify the Wang et al. (CN, ‘069) control method and vehicle controller so that the electric vehicle would have predictably included a vehicle controller (8) as taught by Suzuki (‘673) having a calculation section (8a) for calculating a target drive acceleration (or deceleration) and torque based e.g., data from an accelerator position sensor (7a), etc. as taught by Suzuki (‘673), and a controller section (8b) for transmitting control signals to the prime mover 1 based on the calculated target acceleration (deceleration) as taught by Suzuki (‘673), in order that the demand torque in Wang et al. (CN, ‘069) would have obviously been determined based on e.g., an accelerator position controlled e.g., by a driver of the vehicle, etc., and that the electric motor would have been controlled based on the demand torque, as was conventional and as taught by Suzuki (‘673), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Wang et al. (CN, ‘069) control method and vehicle controller would have rendered obvious:
per claim 1, a driving force controller for vehicle [e.g., the vehicle controller in Wang et al. (CN, ‘069); and 8, etc. in Suzuki (‘673)], the vehicle including a driving wheel [e.g., 2 in FIG. 5 of Suzuki (‘673)] and a power source [e.g., the vehicle motor in Wang et al. (CN, ‘069); and 1, 9, in Suzuki (‘673)] configured to output a driving force to the driving wheel [e.g., as shown in FIG. 5 of Suzuki (‘673)], the driving force controller for vehicle comprising:
a driving force calculator [e.g., 8a in Suzuki (‘673), calculating the demand torque in Wang (CN, ‘069) as the target drive [or braking] torque of paragraph [0052] corresponding to the target acceleration [or deceleration, when the acceleration is negative] in FIG. 14 of Suzuki (‘673) when the accelerator pedal is returned to its initial (0) position, as detected by the accelerator position sensor 7a, and the inclination of the accelerator pedal position as it is returned is steep, thereby causing an increase (by the amount Gd2) of the target deceleration for the vehicle after the time t51] configured to calculate an instructed driving force that varies on a basis of a driving command [e.g., to obviously calculate the demand torque (profile) shown by the dot-dash line in FIG. 2 of Wang et al. (CN, ‘069), or by the solid line in FIG. 2, obviously based on a demand (command) of a driver (e.g., a detected accelerator position) or controller of the vehicle]; and
a driving controller [e.g., 8b in Suzuki (‘673)] configured to allow the power source to output [e.g., to obviously control the electric motor of the electric vehicle, based on calculate the demand torque (profile) shown in FIG. 2 of Wang et al. (CN, ‘069), obviously based on a demand (command) of a driver or controller of the vehicle], as the driving force, the instructed driving force calculated by the driving force calculator [e.g., in Wang et al. (CN, ‘069), before, during, and/or after the demand torque is within the zero-crossing interval [X, -X], with X being greater than 0],
the driving force calculator including a first determination unit [e.g., obviously implemented in a calculation section 8a as taught by Suzuki (‘673)] configured to determine whether or not a predicted driving force satisfies a first condition [e.g., to perform the determinations and calculations as described at paragraph [0010] and claim 1 of Wang et al. (CN, ‘069), e.g., determining, if the demand torque descending slope is maintained, that the demand torque will reach the demand torque zero-crossing interval [X, -X] at the time t0 (obviously as a second control cycle time), with the present time, obviously t = 0, obviously being a first control cycle time, etc.], the predicted driving force assuming that the instructed driving force calculated on a first control cycle [e.g., when the demand torque is descending at the slope shown in FIG. 2 of Wang et al. (CN, ‘069), before the time t0 when the demand torque is predicted to reach the demand torque zero-crossing interval [X, -X]] is changed at a rate of change in the instructed driving force calculated on the first control cycle, until a second control cycle [e.g., a time after the demand torque is being reduced on the descending slope, or a time after t0, in Wang et al. (CN, ‘069), when the electric vehicle is being controlled] following the first control cycle [e.g., as described at paragraph [0010] of Wang et al. (CN, ‘069), with the present time obviously being t = 0, the time that the demand torque is predicted to reach/enter the demand zero-crossing interval [X, -X] being t = 0 + t0, the time that the demand torque is predicted to be reduced to zero being t = 0 + t0 + Δt1, and the time that the demand torque is predicted to have reached the lower limit of/passed through/exited the demand zero-crossing interval [X, -X] being t = 0 + t0 + Δt1 + Δt2[6]],
the first condition including that a range between the instructed driving force calculated on the first control cycle and the predicted driving force at least partly cover a first range [e.g., the demand torque zero-crossing interval [X, -X] shown in and described (in paragraph [0010], claim 1, etc.) with respect to FIG. 2 of Wang et al. (CN, ‘069)], the first range including a zero driving force at which the driving force is zero [e.g., as shown in FIG. 2 of Wang et al. (CN, ‘069)], and
the driving force calculator being configured to impose limitation on the rate of change in the instructed driving force to be calculated on the second control cycle [e.g., to maintain the demand torque/motor torque at zero (as a limitation), as described at paragraph [0010], claim 1, etc., for the interval between when the [uncorrected] demand torque reaches zero and when it reaches the lower limit of the demand torque zero-crossing interval [X, -X], after the time [t0] when the demand torque reaches/enters the demand torque zero-crossing interval [X, -X], as shown in FIG. 2 of Wang et al. (CN, ‘069)], on a condition that the first determination unit determines that the first condition is satisfied [e.g., based on the prediction (e.g., “if the demand torque descending slope is maintained” and the interval [X, -X] is thus reached at time t0) and subsequent control in paragraph [0010], claim 1, etc., of Wang et al. (CN, ‘069)];
per claim 2, depending from claim 1, wherein
on the condition that the first determination unit determines that the first condition is satisfied [e.g., as shown in FIG. 2 of Wang et al. (CN, ‘069)], the driving force calculator is configured to strengthen the limitation on the rate of change in the instructed driving force to be calculated on the second control cycle, more than limitation on the rate of change in the instructed driving force calculated on the first control cycle [e.g., in Wang et al. (CN, ‘069), any “limitation” during the first control cycle with the demand torque descending slope (e.g., before t0) would have obviously been based on the detected accelerator position as taught by Suzuki (‘673), and as shown in his FIG. 14; while the restriction during the interval Δt2 in Wang is stronger, for example, restricting the demand torque to be maintained at zero];
per claim 3, depending from claim 1, wherein
the driving force calculator further includes a second determination unit [e.g., as described at paragraph [0020] in Wang et al. (CN, ‘069)] configured to determine whether or not a zero-cross condition is satisfied, the zero-cross condition indicating that the instructed driving force calculated by the driving force calculator falls within the first range [e.g., between the upper limit X and the lower limit -X of the zero-crossing interval, in paragraph [0020] of Wang et al. (CN, ‘069)],
on a condition that the second determination unit determines on the first control cycle that the zero-cross condition is satisfied, the driving force calculator is configured to limit the rate of change in the instructed driving force to be calculated on the second control cycle to a predetermined value or lower [e.g., by maintaining unchanged at zero torque the motor torque until the point B of original demand torque is reached, at paragraph [0020] in Wang et al. (CN, ‘069)], and
on a condition that the first determination unit determines on the first control cycle that the first condition is satisfied [e.g., as described at paragraph [0010] in Wang et al. (CN, ‘069), as described above], the driving force calculator is configured to limit the rate of change in the instructed driving force to keep the instructed driving force to be calculated on the second control cycle within the first range [e.g., by maintaining the motor torque at zero torque in the interval of t0 + Δt1 ~ t0 + Δt1 + Δt2, at paragraph [0010] in Wang et al. (CN, ‘069)];
per claim 4, depending from claim 2, wherein
the driving force calculator further includes a second determination unit [e.g., as described at paragraph [0020] in Wang et al. (CN, ‘069)] configured to determine whether or not a zero-cross condition is satisfied, the zero-cross condition indicating that the instructed driving force calculated by the driving force calculator falls within the first range [e.g., between the upper limit X and the lower limit -X of the zero-crossing interval, in paragraph [0020] of Wang et al. (CN, ‘069)],
on a condition that the second determination unit determines on the first control cycle that the zero-cross condition is satisfied, the driving force calculator is configured to limit the rate of change in the instructed driving force to be calculated on the second control cycle to a predetermined value or lower [e.g., by maintaining unchanged at zero torque the motor torque until the point B of original demand torque is reached, at paragraph [0020] in Wang et al. (CN, ‘069)], and
on a condition that the first determination unit determines on the first control cycle that the first condition is satisfied [e.g., as described at paragraph [0010] in Wang et al. (CN, ‘069), as described above], the driving force calculator is configured to limit the rate of change in the instructed driving force to keep the instructed driving force to be calculated on the second control cycle within the first range [e.g., by maintaining the motor torque at zero torque in the interval of t0 + Δt1 ~ t0 + Δt1 + Δt2, at paragraph [0010] in Wang et al. (CN, ‘069)];
per claim 5, depending from claim 1, wherein
the first condition is that the instructed driving force calculated on the first driving cycle falls beyond the first range [e.g., being greater (in magnitude) than X in FIG. 2 of Wang et al. (CN, ‘069), when the demand torque has a descending slope before t0 as described at paragraph [0010]] and the predicted driving force falls below the first range [e.g., after the interval including Δt2 at paragraph [0010] in Wang et al. (CN, ‘069), which corresponds to the demand torque decreasing below the lower limit -X, as shown in FIG. 2], or that the instructed driving force calculated on the first driving cycle falls below the first range [e.g., after the interval including Δt2 at paragraph [0010] in Wang et al. (CN, ‘069), which corresponds to the demand torque decreasing below the lower limit -X, as shown in FIG. 2] and the predicted driving force falls beyond the first range [e.g., being greater (in magnitude) than X in FIG. 2 of Wang et al. (CN, ‘069), when the demand torque has a descending slope before t0 as described at paragraph [0010]];
per claim 6, depending from claim 2, wherein
the first condition is that the instructed driving force calculated on the first driving cycle falls beyond the first range [e.g., being greater (in magnitude) than X in FIG. 2 of Wang et al. (CN, ‘069), when the demand torque has a descending slope before t0 as described at paragraph [0010]] and the predicted driving force falls below the first range [e.g., after the interval including Δt2 at paragraph [0010] in Wang et al. (CN, ‘069), which corresponds to the demand torque decreasing below the lower limit -X, as shown in FIG. 2], or that the instructed driving force calculated on the first driving cycle falls below the first range [e.g., after the interval including Δt2 at paragraph [0010] in Wang et al. (CN, ‘069), which corresponds to the demand torque decreasing below the lower limit -X, as shown in FIG. 2] and the predicted driving force falls beyond the first range [e.g., being greater (in magnitude) than X in FIG. 2 of Wang et al. (CN, ‘069), when the demand torque has a descending slope before t0 as described at paragraph [0010]];
per claim 7, depending from claim 3, wherein
the first condition is that the instructed driving force calculated on the first driving cycle falls beyond the first range [e.g., being greater (in magnitude) than X in FIG. 2 of Wang et al. (CN, ‘069), when the demand torque has a descending slope before t0 as described at paragraph [0010]] and the predicted driving force falls below the first range [e.g., after the interval including Δt2 at paragraph [0010] in Wang et al. (CN, ‘069), which corresponds to the demand torque decreasing below the lower limit -X, as shown in FIG. 2], or that the instructed driving force calculated on the first driving cycle falls below the first range [e.g., after the interval including Δt2 at paragraph [0010] in Wang et al. (CN, ‘069), which corresponds to the demand torque decreasing below the lower limit -X, as shown in FIG. 2] and the predicted driving force falls beyond the first range [e.g., being greater (in magnitude) than X in FIG. 2 of Wang et al. (CN, ‘069), when the demand torque has a descending slope before t0 as described at paragraph [0010]];
per claim 8, depending from claim 4, wherein
the first condition is that the instructed driving force calculated on the first driving cycle falls beyond the first range [e.g., being greater (in magnitude) than X in FIG. 2 of Wang et al. (CN, ‘069), when the demand torque has a descending slope before t0 as described at paragraph [0010]] and the predicted driving force falls below the first range [e.g., after the interval including Δt2 at paragraph [0010] in Wang et al. (CN, ‘069), which corresponds to the demand torque decreasing below the lower limit -X, as shown in FIG. 2], or that the instructed driving force calculated on the first driving cycle falls below the first range [e.g., after the interval including Δt2 at paragraph [0010] in Wang et al. (CN, ‘069), which corresponds to the demand torque decreasing below the lower limit -X, as shown in FIG. 2] and the predicted driving force falls beyond the first range [e.g., being greater (in magnitude) than X in FIG. 2 of Wang et al. (CN, ‘069), when the demand torque has a descending slope before t0 as described at paragraph [0010]];
per claim 9, depending from claim 1, wherein the power source comprises an electric motor [e.g., as taught by both Wang et al. (CN, ‘069, at paragraph [0006]) and Suzuki (‘673, at 9)];
per claim 10, depending from claim 2, wherein the power source comprises an electric motor [e.g., as taught by both Wang et al. (CN, ‘069, at paragraph [0006]) and Suzuki (‘673, at 9)];
per claim 11, depending from claim 3, wherein the power source comprises an electric motor [e.g., as taught by both Wang et al. (CN, ‘069, at paragraph [0006]) and Suzuki (‘673, at 9)];
per claim 12, depending from claim 4, wherein the power source comprises an electric motor [e.g., as taught by both Wang et al. (CN, ‘069, at paragraph [0006]) and Suzuki (‘673, at 9)];
per claim 13, depending from claim 5, wherein the power source comprises an electric motor [e.g., as taught by both Wang et al. (CN, ‘069, at paragraph [0006]) and Suzuki (‘673, at 9)];
per claim 14, depending from claim 6, wherein the power source comprises an electric motor [e.g., as taught by both Wang et al. (CN, ‘069, at paragraph [0006]) and Suzuki (‘673, at 9)];
per claim 15, depending from claim 7, wherein the power source comprises an electric motor [e.g., as taught by both Wang et al. (CN, ‘069, at paragraph [0006]) and Suzuki (‘673, at 9)];
per claim 16, depending from claim 8, wherein the power source comprises an electric motor [e.g., as taught by both Wang et al. (CN, ‘069, at paragraph [0006]) and Suzuki (‘673, at 9)];
per claim 17, a driving force controller for vehicle [e.g., claim 1 and FIG. 2 in Wang et al. (CN, ‘069); and FIGS. 5, 14, etc. in Suzuki (‘673)], the vehicle including a driving wheel and a power source [e.g., 1, 2, 9, etc. in FIG. 5 of Suzuki (‘673)] configured to output a driving force to the driving wheel, the driving force controller for vehicle comprising
circuitry [e.g., 8, 8a, 8b, etc. in Suzuki (‘673), and the vehicle controller obviously implemented as circuitry in claim 1 of Wang et al. (CN, ‘069)] configured to:
calculate [e.g., at 8a in Suzuki (‘673), for calculating the demand torque in Wang (CN, ‘069) as the target drive [or braking] torque of paragraph [0052] corresponding to the target acceleration [or deceleration, when the acceleration is negative] in FIG. 14 of Suzuki (‘673) when the accelerator pedal is returned to its initial (0) position, as detected by the accelerator position sensor 7a, and the inclination of the accelerator pedal position as it is returned is steep, thereby causing an increase (by the amount Gd2) of the target deceleration for the vehicle after the time t51] an instructed driving force that varies on a basis of a driving command e.g., to obviously calculate the demand torque (profile) shown by the dot-dash line in FIG. 2 of Wang et al. (CN, ‘069), or by the solid line in FIG. 2, obviously based on a demand (command) of a driver (e.g., a detected accelerator position) or controller of the vehicle]; and
allow [e.g., at 8b in Suzuki (‘673), to obviously control the electric motor of the electric vehicle, based on calculate the demand torque (profile) shown in FIG. 2 of Wang et al. (CN, ‘069), obviously based on a demand (command) of a driver or controller of the vehicle] the power source to output, as the driving force, the instructed driving force calculated by the circuitry [e.g., in Wang et al. (CN, ‘069), before, during, and/or after the demand torque is within the zero-crossing interval [X, -X], with X being greater than 0],
the circuitry being configured to determine whether or not a predicted driving force satisfies a first condition [e.g., to perform the determinations and calculations as described at paragraph [0010] and claim 1 of Wang et al. (CN, ‘069), e.g., determining, if the demand torque descending slope is maintained, that the demand torque will reach the demand torque zero-crossing interval [X, -X] at the time t0 (obviously as a second control cycle time), with the present time, obviously t = 0, obviously being a first control cycle time, etc.], the predicted driving force assuming that the instructed driving force calculated on a first control cycle [e.g., when the demand torque is descending at the slope shown in FIG. 2 of Wang et al. (CN, ‘069), before the time t0 when the demand torque is predicted to reach the demand torque zero-crossing interval [X, -X]] is changed at a rate of change in the instructed driving force calculated on the first control cycle, until a second control cycle [e.g., a time after the demand torque is being reduced on the descending slope, or a time after t0, in Wang et al. (CN, ‘069), when the electric vehicle is being controlled] following the first control cycle [e.g., as described at paragraph [0010] of Wang et al. (CN, ‘069), with the present time obviously being t = 0, the time that the demand torque is predicted to reach/enter the demand zero-crossing interval [X, -X] being t = 0 + t0, the time that the demand torque is predicted to be reduced to zero being t = 0 + t0 + Δt1, and the time that the demand torque is predicted to have reached the lower limit of/passed through/exited the demand zero-crossing interval [X, -X] being t = 0 + t0 + Δt1 + Δt2[7]],
the first condition including that a range between the instructed driving force calculated on the first control cycle and the predicted driving force at least partly cover a first range [e.g., the demand torque zero-crossing interval [X, -X] shown in and described (in paragraph [0010], claim 1, etc.) with respect to FIG. 2 of Wang et al. (CN, ‘069)], the first range including a zero driving force at which the driving force is zero [e.g., as shown in FIG. 2 of Wang et al. (CN, ‘069)], and
the circuitry being configured to impose limitation on the rate of change in the instructed driving force to be calculated on the second control cycle [e.g., to maintain the demand torque/motor torque at zero (as a limitation), as described at paragraph [0010], claim 1, etc., for the interval between when the [uncorrected] demand torque reaches zero and when it reaches the lower limit of the demand torque zero-crossing interval [X, -X], after the time [t0] when the demand torque reaches/enters the demand torque zero-crossing interval [X, -X], as shown in FIG. 2 of Wang et al. (CN, ‘069)], on a condition that the first determination unit determines that the first condition is satisfied [e.g., based on the prediction (e.g., “if the demand torque descending slope is maintained” and the interval [X, -X] is thus reached at time t0) and subsequent control in paragraph [0010], claim 1, etc., of Wang et al. (CN, ‘069)];
Claims 3, 4, 7, 8, 11, 12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al.8 (China, 107117069 A; EPO machine translation attached with appended EPO abstract and appended copy of FIG. 2 annotated by the examiner with Google machine translations) in view of Suzuki (2020/0130673) as applied to claims 1 and 2 above, and further in view of Muta et al. (2009/0088919).
Wang et al. (CN, ‘069) as implemented or modified in view of Suzuki (‘673) has been described above.
It may be alleged that the implemented or modified Wang et al. (CN, ‘069) control method and vehicle controller does not expressly reveal e.g., the second determination unit, etc. as recited in the claims, although the examiner believes these would have been implicit and/or obvious in his control method and controller (claim 1), and the description at paragraph [0020] for the second determination unit, even without further teaching.
However, in the context/field of an improved control device for a hybrid electric vehicle capable of four-wheel drive with electric motor-generators (30, 60, 75) for driving (and regeneratively braking; e.g., paragraph [0035]) the front and rear vehicle wheels, respectively, Muta et al. (‘919) teaches in conjunction with FIG. 4 that, after time t4 when the accelerator operation amount changes from 100% to 0% and torque is being reversed e.g., from driving to braking, when subsequently the command torque Trcm of the rear wheels reaches zero at time t5, changes in the command torque Trcm of the rear wheels are restricted (between time t5 and time t6) until the command torque Tfcm of the front wheels enters the torque reversal allowance region (+Tpxnoarea, -Tpxnoarea), in order to improve vehicle stability of a vehicle with plural power sources.
It would have been obvious at the time the application was filed to implement or further modify the Wang et al. (CN, ‘069) control method and vehicle controller so that the electric vehicle was provided with (plural) electric motors (e.g., 30, 75) for driving the front and rear wheels, and so that, in addition to providing the (individual) torque zero-crossing control for each of the electric motors as taught by Wang et al. (CN, ‘069), the electric vehicle would have also been predictably provided with a second torque determination unit as taught at 90B (and 96, etc.) in Muta et al. (‘919) which would have further restricted the command (demand) torque of the first electric motor to reach a torque reversal allowance region (+Tpxnoarea, -Tpxnoarea) as taught by Muta et al. (‘919) until the other/second motor command torque also reached/entered that region, in order to provide the electric vehicle with four-wheel-drive capability and improve vehicle stability of a vehicle with plural power sources, as taught by Muta et al. (‘919), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or further modified Wang et al. (CN, ‘069) control method and vehicle controller would have rendered obvious:
per claim 3, depending from claim 1, wherein
the driving force calculator further includes a second determination unit [e.g., as taught at 90B, 96 in Muta et al. (‘919); and as described at paragraph [0020] in Wang et al. (CN, ‘069)] configured to determine whether or not a zero-cross condition is satisfied, the zero-cross condition indicating that the instructed driving force calculated by the driving force calculator falls within the first range [e.g., between the upper limit X and the lower limit -X of the zero-crossing interval, in paragraph [0020] of Wang et al. (CN, ‘069); and between the upper limit +Tpxnoarea and the lower limit -Tpxnoarea of the torque reversal allowance region (FIG. 4) as taught by Muta et al. (‘919)],
on a condition that the second determination unit determines on the first control cycle that the zero-cross condition is satisfied, the driving force calculator is configured to limit the rate of change in the instructed driving force to be calculated on the second control cycle to a predetermined value or lower [e.g., by maintaining unchanged at zero torque the (front or rear) motor torque by the unit 90B, 96 in Muta et al. (‘919), until the command (demand) torque at the other (rear or front) motor taught by Muta et al. (‘919) reaches the torque reversal allowance region (+Tpxnoarea, -Tpxnoarea), to improve the vehicle stability], and
on a condition that the first determination unit determines on the first control cycle that the first condition is satisfied [e.g., as described at paragraph [0010] in Wang et al. (CN, ‘069), as described above], the driving force calculator is configured to limit the rate of change in the instructed driving force to keep the instructed driving force to be calculated on the second control cycle within the first range [e.g., by maintaining the motor torque at zero torque in the interval of t0 + Δt1 ~ t0 + Δt1 + Δt2, at paragraph [0010] in Wang et al. (CN, ‘069)];
per claim 4, depending from claim 2, wherein
the driving force calculator further includes a second determination unit [e.g., as taught at 90B, 96 in Muta et al. (‘919); and as described at paragraph [0020] in Wang et al. (CN, ‘069)] configured to determine whether or not a zero-cross condition is satisfied, the zero-cross condition indicating that the instructed driving force calculated by the driving force calculator falls within the first range [e.g., between the upper limit X and the lower limit -X of the zero-crossing interval, in paragraph [0020] of Wang et al. (CN, ‘069); and between the upper limit +Tpxnoarea and the lower limit -Tpxnoarea of the torque reversal allowance region (FIG. 4) as taught by Muta et al. (‘919)],
on a condition that the second determination unit determines on the first control cycle that the zero-cross condition is satisfied, the driving force calculator is configured to limit the rate of change in the instructed driving force to be calculated on the second control cycle to a predetermined value or lower [e.g., by maintaining unchanged at zero torque the (front or rear) motor torque by the unit 90B, 96 in Muta et al. (‘919), until the command (demand) torque at the other (rear or front) motor taught by Muta et al. (‘919) reaches the torque reversal allowance region (+Tpxnoarea, -Tpxnoarea), to improve the vehicle stability], and
on a condition that the first determination unit determines on the first control cycle that the first condition is satisfied [e.g., as described at paragraph [0010] in Wang et al. (CN, ‘069), as described above], the driving force calculator is configured to limit the rate of change in the instructed driving force to keep the instructed driving force to be calculated on the second control cycle within the first range [e.g., by maintaining the motor torque at zero torque in the interval of t0 + Δt1 ~ t0 + Δt1 + Δt2, at paragraph [0010] in Wang et al. (CN, ‘069)];
per claim 7, depending from claim 3, wherein
the first condition is that the instructed driving force calculated on the first driving cycle falls beyond the first range [e.g., being greater (in magnitude) than X in FIG. 2 of Wang et al. (CN, ‘069), when the demand torque has a descending slope before t0 as described at paragraph [0010]] and the predicted driving force falls below the first range [e.g., after the interval including Δt2 at paragraph [0010] in Wang et al. (CN, ‘069), which corresponds to the demand torque decreasing below the lower limit -X, as shown in FIG. 2], or that the instructed driving force calculated on the first driving cycle falls below the first range [e.g., after the interval including Δt2 at paragraph [0010] in Wang et al. (CN, ‘069), which corresponds to the demand torque decreasing below the lower limit -X, as shown in FIG. 2] and the predicted driving force falls beyond the first range [e.g., being greater (in magnitude) than X in FIG. 2 of Wang et al. (CN, ‘069), when the demand torque has a descending slope before t0 as described at paragraph [0010]];
per claim 8, depending from claim 4, wherein
the first condition is that the instructed driving force calculated on the first driving cycle falls beyond the first range [e.g., being greater (in magnitude) than X in FIG. 2 of Wang et al. (CN, ‘069), when the demand torque has a descending slope before t0 as described at paragraph [0010]] and the predicted driving force falls below the first range [e.g., after the interval including Δt2 at paragraph [0010] in Wang et al. (CN, ‘069), which corresponds to the demand torque decreasing below the lower limit -X, as shown in FIG. 2], or that the instructed driving force calculated on the first driving cycle falls below the first range [e.g., after the interval including Δt2 at paragraph [0010] in Wang et al. (CN, ‘069), which corresponds to the demand torque decreasing below the lower limit -X, as shown in FIG. 2] and the predicted driving force falls beyond the first range [e.g., being greater (in magnitude) than X in FIG. 2 of Wang et al. (CN, ‘069), when the demand torque has a descending slope before t0 as described at paragraph [0010]];
per claim 11, depending from claim 3, wherein the power source comprises an electric motor [e.g., as taught by both Wang et al. (CN, ‘069, at paragraph [0006]) and Suzuki (‘673, at 9)];
per claim 12, depending from claim 4, wherein the power source comprises an electric motor [e.g., as taught by both Wang et al. (CN, ‘069, at paragraph [0006]) and Suzuki (‘673, at 9)];
per claim 15, depending from claim 7, wherein the power source comprises an electric motor [e.g., as taught by both Wang et al. (CN, ‘069, at paragraph [0006]) and Suzuki (‘673, at 9)];
per claim 16, depending from claim 8, wherein the power source comprises an electric motor [e.g., as taught by both Wang et al. (CN, ‘069, at paragraph [0006]) and Suzuki (‘673, at 9)];
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakamura et al. (2021/0162869) is similar in teaching to Suzuki (‘673).
The following references teach restricting a rate of change of a (commanded) driving torque e.g., at a zero-crossing or lash (reduction) region characterized by low torque:  Books et al. (2021/0213950; FIG. 7), Yamazaki et al. (2017/0327102; FIG. 6B), Nefcy et al. (9,340,199; FIGS. 4 and 5),Yamazaki et al. (2013/0297111; FIG. 6B), and Morris et al. (6,574,535; FIG. 9)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 See Nautilus, Inc. v. Biosig Instruments, Inc. (U.S. Supreme Court, 2014) which held, "A patent is invalid for indefiniteness if its claims, read in light of the patent’s specification and prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the invention."  See also In re Packard, 751 F.3d 1307 (Fed.Cir.2014)(“[A] claim is indefinite when it contains words or phrases whose meaning is unclear,” i.e., “ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.”) and Ex Parte McAward, Appeal No. 2015-006416 (PTAB, Aug. 25, 2017, Precedential) (“Applying the broadest reasonable interpretation of a claim, then, the Office establishes a prima facie case of indefiniteness with a rejection explaining how the metes and bounds of a pending claim are not clear because the claim contains words or phrases whose meaning is unclear.”)
        2 Corresponds to CN 107117069 B, granted 28 May 2021.
        3 The examiner herein (throughout) makes reference to paragraph numbers from the EPO machine translation of Wang et al. (CN, ‘069) which differ slightly from those in the original CN document (e.g., for example, paragraph [0010] in the EPO machine translation corresponds to paragraph [0007] in the original CN document).
        4 Quoting paragraph [0010] of the EPO machine translation, “[0010]  (2)When the demand torque changes from positive torque to negative torque with the demand torque descending slope, the vehicle controller calculates that if the demand torque descending slope is maintained, the demand torque value will reach the demand torque zero-crossing interval [X, -X] at time t0. The upper limit X, reaches the zero torque value of the required torque zero-crossing interval [X, -X] at the moment t0+Δt1, and reaches the lower limit -X of the zero-crossing interval [X, -X] of the required torque at the moment t0+Δt1+Δt2; The demand torque decline slope, the control motor torque is reduced to zero torque at the time of t0+Δt1, and the motor torque is maintained at zero torque in the interval of t0+Δt1~t0+Δt1+Δt2, and the motor torque is controlled after the time of t0+Δt1+Δt2 decreasing at the first demand torque decreasing slope;” (emphasis added).
        5 For example only, the examiner labels (by his own annotation), below/on the next page, the time t0 and the intervals Δt1 and Δt2 onto a portion of FIG. 2 in Wang et al. (CN, ‘069), and obvious/example control cycles (e.g., for determining the demand torque descending slope before time t0 and for maintaining the motor torque at zero during the interval Δt2, respectively, although the control cycles that would have obviously been used in Wang et al. (CN, ‘069) are not so limited),  as would have been obviously understood by those skilled in the art from reading the teachings of Wang et al. (CN, ‘069):
        
        
    PNG
    media_image1.png
    1227
    897
    media_image1.png
    Greyscale

        6 For example only, the examiner labels (by his own annotation), below/on the next page, the time t0 and the intervals Δt1 and Δt2 onto a portion of FIG. 2 in Wang et al. (CN, ‘069), and obvious/example control cycles (e.g., for determining the demand torque descending slope before time t0 and for maintaining the motor torque at zero during the interval Δt2, respectively, although the control cycles that would have obviously been used in Wang et al. (CN, ‘069) are not so limited),  as would have been obviously understood by those skilled in the art from reading the teachings of Wang et al. (CN, ‘069):
        
        
    PNG
    media_image1.png
    1227
    897
    media_image1.png
    Greyscale

        7 For example only, the examiner labels (by his own annotation), below/on the next page, the time t0 and the intervals Δt1 and Δt2 onto a portion of FIG. 2 in Wang et al. (CN, ‘069), and obvious/example control cycles (e.g., for determining the demand torque descending slope before time t0 and for maintaining the motor torque at zero during the interval Δt2, respectively, although the control cycles that would have obviously been used in Wang et al. (CN, ‘069) are not so limited),  as would have been obviously understood by those skilled in the art from reading the teachings of Wang et al. (CN, ‘069):
        
        
    PNG
    media_image1.png
    1227
    897
    media_image1.png
    Greyscale

        8 Corresponds to CN 107117069 B, granted 28 May 2021.